DETAILED ACTION
Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. Claims 1-3, 5-10, 20, 21 and 31 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappalainen’106. Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106. Claims 11-15 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106 in view of one of Hunter’153 or Kriksunov’028. Claims 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106 in view of one of Hunter’153 or Kriksunov’028 as applied to claim 11 above, and further in view of Kim’115 or Nagata’038. Claims 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106 in view of one of Hunter’153 or Kriksunov’028 as applied to claim 11 above, and further in view of Richardson’315.
Applicant principally appears to focus on the limitations of a “dry electrode”, and as now claimed a “soft electrode”. In both instances, it is noted that Applicant does not appear to provide a particular definition of the term or otherwise sufficiently describe what could reasonably be considered dry or soft. As it pertains to dry electrodes, Applicant appears to suggest that dry electrodes are those electrodes for which “there is a direct contact between the electrodes and the surface” (e.g. paragraph [0006]) and that can “optionally…operate without use of artificial wet, such as, but not limited to, impedance matching medium or gel” (e.g. paragraph [0062]). Applicant also appears to indicate that metallic electrodes coated or partially coated by a polymer can be considered dry electrodes (e.g. paragraph [0064]). Regarding the concept of a soft 
Applicant asserts that Lappalainen’106 does not teach a dry electrode because the matrix electrode comprises a layer (stated by Applicant as an active attachment surface) which still is based on a hydrogel. Respectfully, this is not found to be convincing. Lappalainen’106 explicitly states that the matrix electrode “can be designed to be attached directly onto cleansed skin…separate gels or electrode pastes are not needed and may not be used for attachment” (e.g. paragraphs [0029], [0031]) and that electroconductive adhesive materials other than hydrogels (and seen as reasonably similar to Applicant’s claimed adhesive layer) can be used (e.g. paragraphs [0011], [0012], [0023]). Thus Lappalainen’106 meets the two criteria supported by Applicant’s specification as to what constitutes a dry electrode--that it directly contact the skin/surface and that it “operate without use of artificial wet, such as, but not limited to, impedance matching medium or gel”. Applicant’s description of a dry electrode does not preclude the presence of hydrogel layers among other layers of a laminated matrix electrode, but appears to relate specifically to use of additional wet impedance matching gels. Lappalainen’106 explicitly states that no such additional gels are used.
Applicant further asserts that Lappalainen’106 does not teach a soft electrode. Applicant asserts that the disclosed materials such as polyamide, polyimide and 
Regarding claim 11, Applicant asserts that no rational was provided to support the conclusion that it is obvious to use low vapor pressure of less than 1 mbar. Respectfully, this is not convincing as the previous office action clearly set forth a rationale based on accepted case law. Although Lappalainen’106 does not expressly disclose the vapor pressure of less than 1 mbar or plasma power of 10-100 W, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lappalainen’106 with the claimed vacuum pressure and power ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 appears to contain the typo “aid film” in line 3, which it is believed should be “said film”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "soft" in claims 1, 2, and 11 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “soft” only appears in Applicant’s specification twice. In the first instance at paragraph [0090], no description or definition is given. In the second instance at paragraph [0111], only one example of a carbon screen-printed electrode is provided, without further description or definition. Thus it would appear that a broadest reasonable interpretation of a soft electrode, as best can be understood, is a flexible or pliable electrode such as a screen-printed electrode.
Claims 11, 17 and 18 recite the limitation "said metallic electrodes".  There is insufficient antecedent basis for this limitation in the claim as the most recent amendment has changed the previous recitation of “metallic electrodes” to “soft electrodes” in an attempt to distinguish from the prior art. This raises the further issue of whether metal or metallic electrodes can reasonably be considered soft electrodes, and in particular whether silver or silver chloride electrodes are to be considered soft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 20, 21 and 31 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappalainen et al. (US 2015/0238106 A1, hereinafter Lappalainen’106).
Regarding claims 1 and 2, Lappalainen’106 discloses a method of measuring signals from a surface (e.g. title; abstract), the method comprising: placing on the surface a sensing device (e.g. abstract; paragraphs [0011], [0017], [0023]; Fig. 2) having an array of dry electrodes (e.g. paragraphs [0029]-[0031], [0061]), such that the electrodes conform with the shape of the surface and there is direct contact between the electrodes and the surface (ibid.; additionally paragraphs [0012], [0018], [0022], [0028], [0032]); and collecting signals from said sensing device (e.g. abstract; paragraphs [0018], [0022], [0025]). Regarding the limitation that the electrodes are “soft”, Lappalainen’106 discloses conformal, flexible film electrodes (e.g. paragraphs [0011], [0012], [0028]) utilizing substrates such as soft polymers polyamide, polyimide, polyester and other elastic materials (e.g. paragraph [0030]) with the conductive electrode being fabricated using screen printing and other printing techniques (e.g. paragraph [0034]). To the extent that Applicant provides any definition or description of a soft electrode, Lappalainen’106 utilizes the same described fabrication techniques 
Further regarding claim 2, Lappalainen’106 additionally discloses wherein the sensing device is flexible (e.g. paragraphs [0033], [0037], [0061]), the electrodes are metallic (e.g. paragraphs [0005], [0008], [0030], [0032], [0059]) and at least partially coated by a polymer (e.g. paragraphs [0008], [0009], [0030], [0032], [0061]).
Regarding claim 3, Lappalainen’106 discloses wherein the collecting is executed continuously or intermittently over a time period of at least a few hours without detaching said sensing device from the surface (e.g. paragraph [0037]).
Regarding claim 5, Lappalainen’106 discloses wherein the sensing device comprises a double-sided adhesive film, said electrodes are attached to one side of the film, and said surface is attached to the opposite side of the film, wherein the film comprises a plurality of openings to expose the sensing portion of the electrodes (e.g. paragraphs [0008], [0011], [0012], [0024], [0032], [0033]).
Regarding claim 6, Lappalainen’106 discloses wherein the electrodes are printed electrodes (e.g. paragraphs [0015], [0026], [0032], [0034]).
Regarding claim 7, Lappalainen’106 discloses wherein the signals are EMG signals (e.g. paragraph [0062]).
Regarding claim 8, Lappalainen’106 discloses wherein the signals are EEG signals (e.g. paragraphs [0002]-[0006], [0037]).
Regarding claim 9, Lappalainen’106 discloses wherein the signals are ECG signals (e.g. paragraphs [0027], [0028], [0045], [0060]).
Regarding claim 10, Lappalainen’106 discloses wherein the signals are EOG signals (e.g. paragraphs [0030], [0033]; claims 5, 15).
Regarding claim 21, Lappalainen’106 discloses wherein said surface is at least skin (e.g. abstract).
Regarding claim 31, Lappalainen’106 discloses wherein the method is being employed for sleep analysis (e.g. paragraph [0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106.
Regarding claim 4, Lappalainen’106discloses the invention substantially as claimed including improvements in noise and interference levels through provision of high-quality measurement data  with an optimized signal-to-noise ratio which can be maintained throughout long-term monitoring (e.g. paragraphs [0016], [0017], [0020], [0026], [0037], [0057], [0059]), but does not expressly disclose wherein the signal to noise ratio is maintained so as to not be reduced by more than 10%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lappalainen’106 with such a SNR percentage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Optimization of such a result would be well within the routine skill of one having ordinary skill in the art.  

Claims 11-15 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106 in view of one of Hunter et al. (US 2009/0280153 A1, hereinafter Hunter’153) or Kriksunov et al. (US 2013/0013028 A1, hereinafter Kriksunov’028).
Regarding claim 11, Lappalainen’106 discloses a method of fabricating a sensing device comprising: printing soft electrodes on a flexible substrate to form an array (e.g. paragraphs [0011[, [0012], [0015], [0026], [0030], [0032]-[0034]; and applying a polymer coating onto said electrodes (e.g. paragraphs [0030], [0032], [0033]), but does not expressly disclose that the polymer coating utilizes a plasma coating characterized by monomer vapor pressure of less than 1 mbar. However, plasma coating such as PECVD in which a monomer is polymerized is ubiquitously well-known and widely applied in the field of flexible electrode manufacturing as shown by either Hunter’153 or Kriksunov’028. For example, Hunter’153 teaches that it is known to use plasma coatings on devices, leads and electrodes in order to provide a coating which inhibits in vivo fibrotic or gliotic response, in which the degree of crosslinking/polymerization and degree of surface modification can be altered as desired by changing the power settings or duration of treatment (e.g. paragraph [0709]) or for application of an intermediary primer such as parylene to provide enhanced adhesion over metallic elements such as electrodes (e.g. paragraph [0745]). Likewise Kriksunov’028 teaches that plasma deposition is a well-known method for fabrication of metallic electrodes to non-metal, e.g. polymeric, substrates (e.g. paragraphs [0102], [0103], [0113]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lappalainen’106, with application of the coating layer by plasma polymerization as taught by either Hunter’153 or Kriksunov’028, since such a modification would provide the predictable results of promoting adhesion between metallic electrode and non-metallic substrate layers and providing surface enhancement 
Further regarding claim 11, and regarding claim 12, Lappalainen’106 as modified does not expressly disclose the vapor pressure of less than 1 mbar or plasma power of 10-100 W. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lappalainen’106 with the claimed vacuum pressure and power ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). As to the vapor pressure, 1 mbar is in the range of low-pressure or near-vacuum deposition method, which is known to be a results-effective variable which can reduce unwanted gas-phase reactions and improve the film uniformity. It is likewise known that power in a plasma polymerization varies based on the inherent physical properties of the material being used, and selecting the proper power for the process would be within the routine skill and parameters of experimentation of one having ordinary skill in the art.
Regarding claim 13, as with claim 5 above Lappalainen’106 discloses attaching the substrate to a double-sided adhesive film, and forming a plurality of openings in said film to expose a sensing portion of each electrode at an opposite side of said film (e.g. paragraphs [0008], [0011], [0012], [0024], [0032], [0033]).
Regarding claims 14 and 15, Lappalainen’106 as modified discloses wherein the printing process comprises either screen printing or inkjet printing techniques (e.g. paragraphs [0032], [0034]). Kriksunov’028 as it modifies Lappalainen’106 also discloses the use of screen printing and inkjet printing (e.g. paragraphs [0102], [0103], [0113]).
Regarding claim 18, Lappalainen’106 discloses wherein the electrode comprises a metal selected from the group consisting of carbon, silver and silver chloride (e.g. paragraphs [0005], [0008], [0030], [0032], [0059]).

Claims 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106 in view of one of Hunter’153 or Kriksunov’028 as applied to claim 11 above, and further in view of Kim et al. (US 2011/0260115 A1, hereinafter Kim’115) or Nagata et al. (US 2010/0198038 A1, hereinafter Nagata’038).
Regarding claim 16, Lappalainen’106 as modified discloses the invention substantially as claimed, but does not expressly disclose wherein the printing comprises carbon nanotube transfer. In the same field of endeavor, Kim’115 teaches that it is known to use carbon nanotubes in a conductive printing medium in order to establish an electrical connection while reducing the amount of silver content required to achieve conductivity while also improving adhesion and facilitate control of viscosity to make the conductive medium suitable for printing (e.g. paragraph [0042], [0058], [0070]). Likewise Nagata’038 teaches that it is known to provide a conductive ink with carbon nanotubes because the nanotubes assist in providing conductivity even when the substrate material is stretched (e.g. paragraph [0054]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as 
Regarding claim 17, as modified with carbon nanotubes, Lappalainen’106 would reasonably comprise metallic electrodes comprising carbon (ibid.).

Claims 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen’106 in view of one of Hunter’153 or Kriksunov’028 as applied to claim 11 above, and further in view of Richardson-Burns et al. (US 2011/0087315 A1, hereinafter Richardson’315).
Regarding claim 19, Lappalainen’106 as modified discloses the invention substantially as claimed, but does not expressly disclose wherein the polymer is selected from the group consisting of thiophene, a pyrrole, an analine and a substituted derivative thereof. In the same problem-solving area, Richardson’315 teaches that it is known to use inherently conductive polymers for fabrication of biocompatible polymeric coating materials for electrodes and sensors, and that such monomers can comprise thiophenes, a pyrrole, anilines, or derivatives thereof (e.g. paragraphs [0007], [0056]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lappalainen’106, with the specifically 
Regarding claim 20, Richardson’315 specifically discloses use of 3,4-ethylenedioxythiophene (e.g. paragraphs [0007], [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For the sake of compact prosecution only one line or rejection is presented above. However, due to the breadth of the presented claims, a number of references are considered to disclose the invention to the extent that they would clearly anticipate the pending claims under 35 U.S.C. 102. 
US 2013/0211208 A1 to Varadan et al. is seen as being clearly anticipatory of claims 1, 2, 4, 6-10, 21 and 31 and further discloses utilization of screen printing, inkjet printing, and carbon nanotubes to read on additional dependent claims.
US 2013/0041235 A1 to Rogers et al. is seen as being clearly anticipatory of claims 1-9, 11, 13, 14, 16, 18 and 21.
Additionally, US 2015/0306373 to Bouton et al.; US 2008/0127978 and US 2007/0249952 each to Rubin et al.; US 2017/0354372 A1 to Varadan et al.; US 2015/0370320 A1 to Connor; US 2010/0198038 A1 to Nagata et al.; US 7,206,630 B1 to Tarler; and US 6,687,523 B1 to Jayaramen et al. are each considered to disclose the invention substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
11 February 2021